Citation Nr: 1106869	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  04-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent 
for residuals of a comminuted fracture of the right femur.  

2.  Entitlement to an effective date earlier than March 1, 2002, 
for a 30 percent rating for residuals of a comminuted fracture of 
the right femur.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

In an August 2002 rating decision, the RO denied a compensable 
rating for residuals of a comminuted fracture of the right femur.  
In a February 2004 rating decision, the RO granted an increased 
rating of 30 percent, effective from March 1, 2002, the date of 
the claim.  As this rating was not a full grant of the benefits 
sought on appeal, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In February 2007, the Veteran submitted claims for service 
connection for a back disability and a bunion disability, 
and entitlement to a total disability rating based on 
individual unemployability.  In June 2007, the Veteran 
submitted additional claims for service connection for a 
urinary disability and an injury to his coccyx secondary 
to his service-connected hip disorder.  These claims have 
not yet been adjudicated by the RO and are not properly 
before the Board at this time.  These issues are therefore 
referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The case was previously before the Board in April 2008; however, 
it was remanded for additional development.  Unfortunately, the 
requested development remains incomplete, through no fault of the 
Veteran.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.

The Board's remand directives instructed that the transcript of 
the Veteran's January 2004 RO hearing was to be associated with 
the claims file.  The transcript is not of record and it appears 
that no efforts were made to comply with this remand directive.  
A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The remand also directed the RO to obtain certain outstanding 
private treatment records.  In a January 2010 Consent to Release 
Information to VA (VA form 21-4142), the Veteran indicated that 
he had received treatment from the Freeman Group in 2006.  In 
correspondence dated in January 2008, the RO requested pertinent 
records from the Freeman Group and at least a negative reply.  No 
response was received and it appears that the RO made no follow-
up request for the records.  On remand, the RO should make a 
follow-up request for these records and notify the Veteran if no 
response is received or if the response is negative, so that he 
may attempt to obtain the records himself.

In a February 2006 Consent to Release Information to VA (VA form 
21-4142), the Veteran indicated that he had received treatment at 
North DeKalb Orthopedics, NovaCare Rehabilitation, and Snapfinger 
Family Medical Center.  In correspondence dated in March 2006, 
the RO requested pertinent records from these facilities and at 
least a negative reply.  No response was received and it appears 
that the RO made no follow-up request for these records.  On 
remand, the RO should make a follow-up request for these records, 
provided that any necessary current releases are completed, and 
notify the Veteran if no response is received or if the response 
is negative, so that he may attempt to obtain the records 
himself.

In an April 2010 Consent to Release Information to VA (VA form 
21-4142), the Veteran indicated that he had received a "bone and 
spinal examination" in September 2009 from Dr. Krone, a private 
physician, in connection with a Social Security Administration 
(SSA) disability benefit claim.  The RO requested records of the 
examinations, and at least a negative reply, in correspondence 
dated in July 2010.  That same month, Dr. Krone's office sent a 
reply which stated the examination report could be retrieved from 
the Veteran's SSA disability adjudicator, as the examination was 
in connection with a disability examination.  The Board notes 
that the Veteran was denied SSA disability benefits in 
determination issued in August 2007.  Correspondence from the SSA 
shows that he filed a new SSA disability claim in June 2009.  
Therefore, the RO should contact SSA and obtain any additional 
decisions and medical records in connection with that claim.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  Associate a transcript of the Veteran's 
January 2004 RO hearing with the claims file.  
If the transcript cannot be found, all 
efforts to locate the transcript must be 
fully documented in the claims file and it 
should be clarified with the Veteran whether 
or not he would like to have another hearing 
before RO personnel.  

2.  Initiate a follow-up request for records 
of the functional capacity evaluation 
performed in January 2006 by the Freeman 
Group, provided that any necessary releases 
are provided by the Veteran.  Associate any 
records received with the claims file.  If 
the records are not located, the claims file 
should be documented accordingly and the 
Veteran must be informed in writing pursuant 
to 38 C.F.R. § 3.159.

3.  Initiate a follow-up request for 
treatment records from North DeKalb 
Orthopedics, NovaCare Rehabilitation, and 
Snapfinger Family Medical Center, provided 
that any necessary releases are provided by 
the Veteran.  Associate any records received 
with the claims file.  If the records are not 
obtained, the claims file should be 
documented accordingly and the Veteran must 
be informed in writing pursuant to 38 C.F.R. 
§ 3.159.

4.  Request from the SSA complete copies of 
any determination on the June 2009 claim for 
disability benefits from that agency, 
together with the medical records that served 
as the basis for any such determination.  All 
attempts to fulfill this development should 
be documented in the claims file.  If the 
records are not obtained, that should be 
noted and the Veteran must be informed in 
writing pursuant to 38 C.F.R. § 3.159.

5.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If the 
benefits sought are not granted, the Veteran 
should be furnished a supplemental statement 
of the case and afforded an opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
